Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  January 22, 2016                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151679(25)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 151679
  v                                                          COA: 325132
                                                             Crawford CC: 2013-003572-FH
  JAMES RODNEY PERNA,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellee to extend the Court-
  ordered time for filing an answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before January 25, 2016.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 22, 2016